Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
           Amendment to claims of 01/14/2021 is acknowledged.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Multi-piece seal as claimed in independent claims 1, 7, 12, and 23 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 6,203,025 (Hayton) substantially discloses (Figures 1-2) a seal as claimed, except for (a) for claim 1, “a free end of the second leg and a free end of the fifth leg are curved toward each other”; (b) for claim 7, “a free end of the third leg and a free end of the fourth leg are directed in radial directions towards the axial center line”; (c) for claim 12, “a distal end of the third leg is located between the first leg and the second leg and a distal end of the fourth leg is located between the fifth leg and the sixth leg”; and (d) for claim 23, “the at least one convolution of the second seal section extends past ends of the third and fourth legs.”       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675